NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 06a0937n.06
                           Filed: December 29, 2006

                                            05-2690

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT


RALPH STEGALL,                                  )
                                                )
       Plaintiff,                               )
                                                )
GALE STEGALL,                                   )   ON APPEAL FROM THE UNITED
                                                )   STATES DISTRICT COURT FOR THE
       Plaintiff-Appellant,                     )   EASTERN DISTRICT OF MICHIGAN
                                                )
v.                                              )
                                                )
ROBERT AUDETTE, JEFF BELLOMO,                   )
JEREMY CHANNELLS, DANIEL EMERY,                 )
ANNE MOTT, DEAN MUCZYNSKI, RAY                  )
SOTO, Jointly and Severally and in their        )
Individual Capacities; CITY OF DETROIT,         )
                                                )
       Defendants-Appellees.                    )


       Before: DAUGHTREY and COLE, Circuit Judges, and RESTANI,* Judge.


       RESTANI, Judge. Plaintiff-Appellant Gale Stegall (“Stegall”) filed suit against officer

Anne Mott (“Mott”) of the Detroit Police Department, claiming that Mott used excessive force

against her in violation of 42 U.S.C. § 1983 (2000). The district court granted summary judgment

for Mott, finding that Stegall failed to present a genuine issue as to whether Mott attacked her.

Stegall appeals, claiming that the district court ignored evidence from which a jury could have



       *
        The Honorable Jane A. Restani, Chief Judge of the United States Court of International
Trade, sitting by designation.
05-2690
Stegall, et al. v. Audette, et al.

reasonably inferred that Mott was Stegall’s assailant. We find that Stegall has not demonstrated the

existence of a genuine issue of material fact, and therefore affirm the district court’s decision.


                       FACTUAL AND PROCEDURAL BACKGROUND


        On June 19, 2002, several Detroit police officers engaged in a high-speed pursuit of an

allegedly stolen car occupied by Ralph Stegall Jr., son of Gale and Ralph Stegall Sr. (the “Stegalls”).

The pursuit ended when Ralph Stegall Jr. was apprehended in a yard outside his parents’ home.

Noting the commotion in their yard, the Stegalls went outside to inquire why their son was under

arrest. The Stegalls claim that when Ralph Stegall Sr. approached the officers, they ordered him to

drop to the ground, but, before he had time to react, he was thrown down, kicked, and sprayed with

pepper spray. The Stegalls also claim that Mott pushed Gale Stegall against a car, choked her, and

sprayed pepper spray into her face and eyes.


        The Stegalls jointly filed suit against the City of Detroit and police officers Robert Audette,

Jeff Bellomo, Jeremy Channells, Daniel Emery, Anne Mott, Dean Muczynski, and Ray Soto

(“Defendants”), alleging that Defendants used unreasonable and excessive force against them in

violation of their rights under the Fourth and Fourteenth Amendments to the U.S. Constitution. On

July 7, 2005, the district court granted Defendants’ motion for summary judgment with respect to

all claims made by Gale Stegall. The court noted that the Stegalls’ Amended Complaint specifically

alleged that it was Mott who attacked Stegall, and that they did not bring any claims against an

unknown “Jane Doe” officer. Stegall v. Audette, No. 04-70972, 2005 WL 2038545, at *6 (E.D.


                                                 -2-
05-2690
Stegall, et al. v. Audette, et al.

Mich. July 7, 2005). The court found that Stegall was “unable to show any plausible evidence that

any named Defendant used excessive force against her.” Id.1 Stegall appeals the district court’s

order granting summary judgment in favor of Mott.


                                          DISCUSSION


A. Jurisdiction and Standard of Review


        The district court had jurisdiction pursuant to 28 U.S.C. § 1331 (2000). We have jurisdiction

to review a final order granting summary judgment pursuant to 28 U.S.C. § 1291. We review a

district court’s order granting summary judgment de novo, applying the same standard as the district

court. Alkire v. Irving, 330 F.3d 802, 809 (6th Cir. 2003).


        Summary judgment is appropriate when the “pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter

of law.” Fed. R. Civ. P. 56(c). On summary judgment, Mott, as the moving party, initially bears the

burden to identify the portions of the evidence that she “believes demonstrate the absence of a

genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). If Mott meets



        1
        The district court denied the Defendants’ motion for summary judgment with respect to
some of the claims asserted by Ralph Stegall Sr. against officers Muczynski, Soto, and Emery. Since
then, Ralph Stegall Sr. has stipulated to a dismissal of his claims against Muczynski, Soto, and
Emery, with prejudice. Gale Stegall appeals only the district court’s order granting summary
judgment in favor of officer Mott against her particular claims.

                                                -3-
05-2690
Stegall, et al. v. Audette, et al.

this burden, Stegall then bears the burden of presenting evidence sufficient to avoid summary

judgment.


          To carry her burden, Stegall must present more than the “‘mere existence of a scintilla of

evidence’” supporting her position; rather, “‘there must be evidence on which the jury could

reasonably find for the plaintiff.’” Highland Capital, Inc. v. Franklin Nat’l Bank, 350 F.3d 558, 564

(6th Cir. 2003) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251–52 (1986)). We resolve

all credibility determinations in favor of Stegall, and draw all reasonable inferences in her favor.

Adams v. Metiva, 31 F.3d 375, 379, 382 (6th Cir. 1994). Nevertheless, we are not obliged to accept

implausible inferences from circumstantial evidence. Id. at 382 (“We agree with the Ninth Circuit

that the Supreme Court in Matsushita [Electric Industrial Co. v. Zenith Radio Corp., 475 U.S. 574,

587 (1986)], authorized ‘an inquiry on summary judgment into the implausibility of inferences from

circumstantial evidence . . . .’”) (quoting McLaughlin v. Liu, 849 F.2d 1205, 1207 (9th Cir. 1988)).

If we determine that the evidence “is so one-sided that one party must prevail as a matter of law,”

the district court’s decision to grant summary judgment will be affirmed. Anderson, 477 U.S. at

251–52.




                                                -4-
05-2690
Stegall, et al. v. Audette, et al.

B. The Evidence on the Record Fails to Raise a Genuine Issue of Material Fact as to Whether
Mott Used Excessive Force Against Stegall


        Stegall’s Amended Complaint alleges that Mott “pushed [her] against a car parked in the

driveway, sprayed pepper spray into her face and eyes, and chocked [sic] her by placing her hands

around [her] neck.” J.A. at 58 (Am. Compl. ¶ 20.) Mott moved for summary judgment, arguing that

no jury could find, based on the evidence in the record, that she was Stegall’s assailant. Mott points

to a complaint Stegall filed with the Detroit Police Department that states that she was attacked by

an officer who left the scene in a car marked with the word “tactical” and the number “003419.”2

Mott has produced an activity log, dated June 19, 2002, showing that she was assigned to a scout car

marked “003297,” and that she and her partner, Daniel Emery, took Ralph Stegall Sr. and Ralph

Stegall Jr. to the precinct after they were arrested. The contents of the report are confirmed in part

by the testimony of Ralph Stegall Sr., who stated in his deposition that a female and male officer

were in the car that took him to the police department. J.A. at 183 (Ralph Stegall Sr. Dep. 33:16–18,

Feb. 11, 2003). We find that Mott’s presentation meets her burden of pointing out an absence of

evidence on the record to support an essential element of Stegall’s claims. The burden therefore

shifts to Stegall, who must present evidence that would allow a reasonable jury to find that Mott did

attack her, despite the contrary evidence on the record.


        In response, Stegall has failed to submit any direct evidence identifying Mott as her assailant.

In the absence of direct evidence, Stegall claims that summary judgment must be denied on the basis


        2
        Gale Stegall has stated that she is legally blind, but for purposes of this appeal we accept her
testimony as to the car she observed.
                                                  -5-
05-2690
Stegall, et al. v. Audette, et al.

of two inferences from circumstantial evidence: first, that Mott was the only female officer present

at the scene; and second, that, if Mott was the only female officer present, she must have been the

officer who attacked Stegall. In support of this theory, Stegall points to the Defendants’ responses

to her interrogatories and document requests. When asked to identify each officer present at the

scene of the incident, Defendants replied: “Named defendants with the exception of Defendant

Audette.” J.A. at 223. When asked to produce “all activity logs prepared in relation to the incident,”

Defendants produced activity logs prepared for Channells and Bellomo, Emery and Mott, and Soto

and Muczynski, claiming that “Defendants have no other activity logs in their possession.” J.A. at

223. Because all of the other named defendants are male, Stegall claims that a jury could infer that

Mott was the only female officer at the scene, and therefore infer that Mott must have been Stegall’s

assailant.


        Stegall’s proposed inference is undermined by her own testimony. At her deposition, Stegall

described the attack she suffered in the following way:


        And all of the sudden she just pushed me up against the car and took her right hand
        and started choking me and macing me in my eye, and I started crying and screaming.
        And I couldn’t get it out to stop, you choking me for nothing. . . . And the other
        officer, she was standing right there looking at her, and she didn’t say stop doing that
        or nothing.


J.A. at 200 (Gale Stegall Dep. 21:2–8, Feb. 11, 2003) (emphasis added). Stegall’s use of the word

“she” in the second sentence shows that she was aware of at least one additional female officer at

the scene of the incident. Stegall’s complaint to the police department also states that there were


                                                 -6-
05-2690
Stegall, et al. v. Audette, et al.

approximately “10 officers at her home in the driveway.” J.A. at 220. Because there are only six

named defendants admitted to have been at the scene, this further suggests that other officers were

present. Even viewing this evidence in the light most favorable to her, Stegall’s own testimony and

her complaint to the police contradict the inference she would ask the jury to draw. We are not

required to allow a case to go to trial on account of an implausible inference based on circumstantial

evidence, see Adams, 31 F.3d at 382, or where the evidence is “so one-sided that one party must

prevail as a matter of law.” Anderson, 477 U.S. at 251–52. Consequently, we find that no

reasonable jury could infer from the evidence on the record that Mott attacked Stegall.


                                          CONCLUSION


        Accordingly, we AFFIRM the order of the district court awarding summary judgment to

Mott.




                                                -7-